DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09 March 2021.
Claims 1, 8, 15 have been amended and are hereby entered.
Claims 6-7, 13-14, 20-21 have been canceled. 
Claims 1-5, 8-12, 15-19 are currently pending and have been examined.
This action is made Final. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/543,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 8 and 15 contain recitations of “processing the encounter information, including at least one of the at least one portion and the at least the second portion of the machine vision encounter information and the audio encounter information, to generate an encounter transcript; and .  
Dependent Claims 2-5, 9-12, 16-19 are not supported as these claims are dependent on claims 1, 8 and 15, respectively. 
Accordingly, claims 1-5, 8-12, 15-19 are not entitled to the benefit of provisional application 62/543,762. 
Applicant’s claim to the benefit of prior-filed application No. 62/638,809 is acknowledged.  For purposes of Examination, a priority date of 05 March 2018 for provisional application 62/638,809 is being given.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 Jan 2021 and 09 Mar 2021 were considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claim(s) recite(s) subject matter within a statutory category as a computer-implemented method (claims 1-5), computer program product (claims 8-12), and computing system (claims 15-19). 
These steps of Claims 1, 8 and 15, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer-implemented method for automated clinical documentation, executed on a computing device” (Claim 1), “computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations” (Claim 8), and “computing system including a processor and memory configured to perform operations” (Claim 15) language, obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and machine vision encounter information, in the context of this claim encompasses an individual collecting audio information and images from a patient-doctor interaction.  Similarly, the limitation audibly prompt a patient of the patient encounter to provide at least a portion of the audio encounter information and the machine vision encounter information associated with the audio encounter information during a pre-visit portion of the patient encounter / audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information associated with the audio encounter information during a post-visit portion of the patient encounter, under its broadest reasonable interpretation in the context of this claim, involves a first individual verbally instructing a patient to provide information in the form of spoken words and images either at check-in or check-out of a patient encounter.  Similarly, but for the computer-implemented method/computer program product/computing system language, processing the encounter information, including at least one of the at least one portion and the at least the second portion of the machine vision encounter information and the audio encounter information, to generate an encounter transcript, in the context of this claim encompasses an individual, using images and audio information from a medical encounter and typing or writing it out into text to create a transcript.  The limitation processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter by mapping at least the portion of the encounter transcript, including the machine vision encounter information and the audio encounter information used to generate the encounter transcript, to one or more fields of the medical record under the broadest reasonable interpretation, involves an individual adding information from a text transcription of a physician-patient encounter to the patient’s medical record by placing specific portions of the transcript into specific fields of a medical record.  If a claim limitation, under its broadest reasonable interpretation, encompasses methods of organizing human activity but for the recitation of generic computer components, then the claim recites an abstract idea.  (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 9, 16
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, computer program product, computing system; “utilizing a virtual assistant in a check-in (check-out) area of a physical monitored space to” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [ 0045 ], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 9-12, 16-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 5, 12, 16, 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3-4, 10-11, 17-18, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as utilizing a virtual assistant to obtain information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 2, 9, 16, obtaining encounter information from a medical professional, patient or third party, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-5, 9-12, 16-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-5, 8-12, 15-19 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (US Publication 20150046189A1) in view of Couse (US Publication 20180261307A1), further in view of Cashman et al (US Publication 20130173287A1). 

Regarding Claim 1, 8, and 15, Dao discloses:   
obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and machine vision encounter
information: ([0007]-[0008] “one embodiment of the invention relates to a method of producing and storing information related to medical health of at least one patient comprising: 1) capturing data gleaned by audio and video recording of an interview with the at least one patient conducted by a health-care professional”; [0117] “The electronic health records system of the present invention provides a number of significant advantages over conventional approaches to obtaining health records of a patient. For example, the entire session, including all video and audio, from a meeting between a physician and patient is recorded”); 
processing the encounter information to generate an encounter transcript, including at least one of the at least one portion and the at least the second portion of the machine vision encounter information and the audio encounter information, to generate an encounter transcript ([0075] “all of the EHR including the audio and/or video input received using the electronic health records system of the present invention can be stored in such a manner that the data and information received, e.g., data and information about the patient's health history and records, can be stored in a digital format; and/or transcribed to a written format or any other suitable storage format”); and
Dao does not explicitly disclose the following, but Couse, which is directed to a method for recording, uploading and managing data, audio and video from a medical encounter, does teach the following: 
processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter by mapping at least the portion of the encounter transcript to one or more fields of the medical record ([0011], “The authentication and enrollment can be secured by…the Patient themselves, through voice chat bots and/or touch screen commands. It can take place on a remote basis ahead of the appointment, at the check-in desk or in the actual examination room. During enrollment, the 
including the machine vision encounter information and the audio encounter information used to generate the encounter transcript ([0050] discloses Device 102 uses a camera; [0051] “While the Patient 100 is waiting for the Provider 101, the Device 102 can perform data gathering tasks 156 such as running pre-examination tests 157 that the Patient 100 can answer verbally 158 or interact with the Device's screen 159. It can also access and download data from the Patient's wearable devices 180 as well as capture heart rate, heart rate variability, respiration rates and skin composition using techniques such as photoplethysmograthy (PPG), spectrometry, UWB radar, IR or ultrasonic techniques etc. 161. and provide Patient 100 stress and emotional state analysis as well as look for vocal biomarkers 162 using voice and image recognition. Such data captured can be…stored in the metadata or even in the electronic medical record (EMR) 163”; [0065] “The image capture capabilities of the camera can also act as a sensor when combined with computer vision (CV) and artificial intelligence to perform functions such as determining movement in the room, to evaluate back light conditions, to calculate whether the participants are in frame or not and for image recognition of source ID documents and for facial recognition. By combining the camera with PPG technology, the actual HR, HRV and respiration levels of the participants can be recorded”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Dao with the teachings of Couse, to obtain information to use combined audio and image information input to determine high risk events that would trigger an alarm (Couse [0014]), recognize symptoms and offer possible diagnostic possibilities for provider to explore further (Couse [0056]), and to use parsed audio/video from the diagnostic/treatment phase of the encounter to update the EMR (Couse [0059]). 
Dao/Couse do not explicitly disclose the following, but Cashman, which is directed to a medical kiosk that can be used for patient check-in/check-out in a specific area of a physical monitored space, does teach the following:
at least one of utilizing a virtual assistant in a check-in area of a physical monitored space to audibly prompt a patient of the patient encounter to provide at least a
portion of the audio encounter information and the machine vision encounter information
associated with the audio encounter information during a pre-visit portion of the patient
encounter ([0010] “the device of the present invention could be located in a lobby or special region of a doctor's office or medical facility”; [0017] “ The patient registration system may optionally ask the patient if the patient has medical insurance...If medical insurance is inquired about and the patient indicates that he/she has medical insurance, the patient registration system may optionally ask the patient to enter in the medical insurance information (e.g., insurer name, ID number, policy number, etc.) and/or to scan the insurance card”; [0029] “the novel and utilizing the virtual assistant in a check-out area of the monitored space to audibly prompt the patient to provide at least at least a second portion of the audio encounter information and the machine vision encounter information associated with the audio encounter information during a post-visit portion of the patient encounter. 
	Dao/Couse teach a system that obtains audio and machine vision information of a patient encounter, processes the encounter information to generate a transcript, and processes at least a portion of the transcript by mapping the encounter information to populate one or more fields of a medical record. Couse does teach a system that may be used for check-in purposes 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Dao/Couse with these teachings of Cashman, to use a virtual assistant in a physical monitored space to audibly prompt the patient to provide encounter information, with the motivation of providing an initial screening of a patient (Cashman at [0010]); and for the purposes of allowing a patient to provide relevant information (medical history, symptoms, insurance, etc.) prior to a medical appointment, improving efficiency and decreasing errors in keeping patient information up to date and reducing risk of patient misidentification and clerical errors in data entry (Cashman at [0029]). 
Regarding Claim 2, 9, and 16, Dao/Couse/Cashman disclose the limitations of Claims 1, 8 and 15, respectively. Dao further discloses obtaining encounter information includes one or more of: obtaining encounter information from a medical professional; obtaining encounter information from a patient; and obtaining encounter information from a third party ([0033] discloses “The audio and video content that is captured during the private, confidential session between the health professional and patient, e.g. with one or more video cameras and microphones (which is used to generate the patient's EHR) can also include, for example, the entire dialogue/conversation between the health professional and patient, including for instance, all questions and answers about signs, symptoms, and the patients health; any physical examination of the patient by the health professional; and any statements made by the health professional about a prescription for the patient, as well as all other statements made by the health professional and patient during the session”). 

Regarding Claim 3, 10 and 17, Dao/Couse/Cashman disclose the limitations of Claims 1, 8 and 15, respectively. Dao further discloses machine vision encounter is information obtained via one or more machine vision systems ([069] “The “at least one component for capturing by video” can include any system, device, component or tool that is operable for capturing information by video. For instance, according to one preferred embodiment, a video camera or other video recording equipment can be used to capture the information communicated between a patient and a health professional. Multiple video-cameras can also be used, such that there are multiple video angles for recording all the communications between the patient and the health professional”). 

Regarding Claims 4, 11, and 18, Dao does not disclose, but Couse further teaches the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system ([0019] “In the case of more advanced image recording Devices, as they become available, that include two cameras and/or the use of structured, laser, LIDAR, infrared depth sensors, spectrometers and/or polarized light”; [0051] “the Device 102 can perform data gathering tasks…It can also…capture heart rate, heart rate variability, respiration rates and skin composition using techniques such as photoplethysmograthy (PPG), spectrometry, UWB radar, IR or ultrasonic techniques etc. 161”; [0065] further teaches use of an “infrared sensor”).
Dao/Couse/Cashman discloses a system in which a device captures audio or machine vision information of a patient encounter, generates an encounter transcript and processes to populate fields of a medical record. Dao discloses obtaining machine vision information via a “camera” but does not disclose any of the specific imaging systems of the instant invention.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Dao/Couse/Cashman with these teachings of Couse, to invention with the teachings of Couse, to provide more accurate positioning down to the millimeter and sub millimeter level as well as analyzing the biochemical makeup of the object they are measuring (Couse [0019]). 
Regarding Claims 5, 12, and 19, Dao/Couse/Cashman disclose the limitations of Claims 1, 8 and 15, respectively. Dao further discloses audio encounter information obtained via one or more audio sensors ([0070] “The “at least one component for capturing by audio” can include any system, device, component or tool that is operable for capturing information by audio. For instance, according to one preferred embodiment, any suitable type of microphone can be used to capture the audio or vocal information communicated between a patient and a health professional. For instance, a button microphone, capacitor microphone, carbon microphone, condenser microphone, contact microphone, dictaphone, digital microphone…”).



Response to Applicant’s Remarks and Arguments 

112(a) Rejection
	The 112(a) rejection of Claims 1, 8, and 15 is withdrawn in light of Applicant’s amendment.


101 Rejection
Applicant assets that the amendment of Claims 1, 8 and 15 places the claim in condition for allowance.  See 101 Rejection section above which has been updated to address the new claim language.  Accordingly, 101 Rejection of Claims 1-5, 8-12, 15-19 is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, but are moot in light of amendment.  Applicant’s amendment necessitated new references.  The 103 Rejection of Claims 1-5, 8-12, 15-19 is maintained. 



Conclusion
                                                                                                                                                                                                   	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626